Citation Nr: 9927460	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, inter alia, denied the benefit sought 
on appeal. 

The veteran had also initially expressed disagreement with 
the denial of entitlement to service connection for a right 
ankle condition in his March 1997 notice of disagreement.  
Subsequently, pursuant to an August 1997 rating, service 
connection for a right ankle condition was established along 
with a 10 percent disability evaluation for that disability.  
In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
U.S. Court of Appeals for the Federal Circuit held that 
because the veteran's first (notice of disagreement) NOD 
concerned the "logically up-stream element of service 
connectedness, the appeal could not concern the logically 
down-stream element of the compensation level."  In 
Grantham, the Federal Circuit held that a second timely NOD 
as to the evaluation assigned is necessary to confer 
jurisdiction over the issue of entitlement to an increased 
evaluation.  Finally, in Holland v. Gober, 10 Vet. App. 433, 
435-36 (1997) (per curiam), the Court held that in light of 
Grantham, an award of service connection consists of a full 
award of benefits on the appeal initiated by the NOD on that 
issue and that the decision as to the "compensation level," 
or rating, and effective-date elements or issues, requires a 
separate NOD in order for them to be placed in appellate 
status.  Accordingly, the Board is without jurisdiction as to 
the initially assigned rating.  

At his hearing before the Board, the veteran expressed 
disagreement with the evaluation for his right ankle as well 
as an issue of entitlement to service connection for 
bilateral pes planus.  Because the Board is without 
jurisdiction, those matters are referred to the RO for 
appropriate action. 

Additional medical consultation and treatment records were 
submitted in April 1999 at the veteran's hearing before the 
undersigned sitting as a travel member of the Board, after 
the case had been certified to the Board by the agency of 
original jurisdiction (AOJ).  Although such evidence has not 
first been considered by the AOJ, the submission was 
accompanied by a waiver of referral to the AOJ.  38 C.F.R. 
§ 20.1304 (1998).  Consequently, a decision by the Board is 
not precluded.  


FINDING OF FACT

The claim of entitlement to service connection for a left 
ankle condition is not supported by cognizable evidence 
demonstrating nexus to service or, otherwise, that that the 
claim is plausible or capable of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
ankle condition is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If arthritis is manifest to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

In this case, service medical records include pre-induction 
and service medical records.  They reflect the veteran 
suffered from pes planus of moderate severity, prior to 
service.  They also fail to reflect any complaints, treatment 
or diagnoses relating to the veteran's left ankle.  

VA outpatient treatment records reflect that the veteran 
initially injured his left ankle while playing basketball on 
November 1, 1995, after service.  X-rays were negative.  
Assessment was a sprain.  He was seen again several weeks 
later, and slight swelling was noted.  In May 1996, his left 
ankle was reported within normal limits.  

The veteran was afforded a VA examination in September 1996.  
He provided a history to the examiner to the effect that he 
suffered from bilateral ankle sprains in service.  Diagnosis 
was bilateral ankle sprains with mild arthritis.  X-rays 
reported mild degenerative changes.

At his hearings, the veteran reported having suffered 
bilateral ankle sprains in service and continuing problems.  
The service medical records reflect a number of entries 
associated with the veteran's right ankle, but they are 
silent as to complaints, treatment or diagnoses relating to 
left ankle. 

The Board observes that no competent medical authority has 
associate the veteran's left ankle condition to his service.  
The VA examination from September 1996 is inadequate to that 
end.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406 
(1995).  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Statements and records from private medical providers, 
likewise, do not associate any left ankle disorder to 
service.

Furthermore, while the veteran's statements represent 
evidence of continuity of symptomatology, without more his 
statements are not competent evidence that relate any of the 
claimed conditions to service.  Savage v. Gober, 10 Vet. App. 
488 (1997).  Although lay evidence is acceptable to prove the 
occurrence of an injury during service, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for a 
left ankle condition must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by this decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
was well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 
49,747 (1992).  

Further, the Court has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette at 77-78.



ORDER

Entitlement to service connection for a left ankle condition 
is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

